ORDER
PER CURIAM.
Appellant, Frank R. Ledbetter (“claimant”), appeals from the decision of the Labor and Industrial Relations Commission (“the Commission”), affirming the decision of the Division of Employment Security Appeals Tribunal (“Appeals Tribunal”), which disqualified claimant from receiving unemployment compensation and benefits on the basis that claimant voluntarily quit his employment without good cause. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s decision is supported by substantial evidence and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.